Exhibit 10(q)



Name of Grantee:
 
Grant Date:
 
Number of Shares:
 
Dollar Value of Award
as of Grant Date:
 
Walmart Identification Number:
 



WAL-MART STORES, INC.
STOCK INCENTIVE PLAN OF 2015


RESTRICTED STOCK AWARD
NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD


These Restricted Stock Award Notification of Award and Terms and Conditions of
Award, including any applicable special terms and conditions for your specific
country set forth in the appendix attached hereto (jointly, the “Agreement”),
contains the terms and conditions of the Restricted Stock (as defined in the
Wal-Mart Stores, Inc. Stock Incentive Plan of 2015 (the “Plan”)) granted to you
by Wal-Mart Stores, Inc., a Delaware corporation (“Walmart”), under the Plan.
All the terms and conditions of the Plan are incorporated into this Agreement by
reference. All capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Plan.
BY SIGNING OR ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU HEREBY ACKNOWLEDGE,
UNDERSTAND, AGREE TO, AND ACCEPT THE FOLLOWING:
1.    Grant of Restricted Stock. Walmart has granted to you, effective on the
Grant Date, the right to receive the number of Shares set forth above on the
Vesting Date as further set forth in Paragraph 5 below, subject to certain
vesting conditions. Before the Shares are vested and delivered to you, they are
referred to in this Agreement as “Restricted Stock.”
2.    Plan Governs. The Restricted Stock and this Agreement are subject to the
terms and conditions of the Plan. You are accepting the Restricted Stock,
acknowledging receipt of a copy of the Plan and the prospectus covering the
Plan, and acknowledging that the Restricted Stock and your participation in the
Plan are subject to all the terms and conditions of the Plan and of this
Agreement. You further agree to accept as binding, conclusive and final all
decisions and interpretations by the Committee of the Plan upon any disputes or
questions arising under the Plan.
3.    Payment. You are not required to pay for the Restricted Stock or the
Shares underlying the Resticted Stock granted to you pursuant to this Agreement.
4.    Stockholder Rights. Your Restricted Stock will be held for you by Walmart
until the applicable delivery date described in Paragraph 5. You shall have all
the rights of a stockholder of Shares of Restricted Stock that vest. With
respect to your unvested Restricted Stock:

1

--------------------------------------------------------------------------------





A.you shall have the right to vote the Shares underlying your Restricted Stock
on any matter as to which Shares have voting rights at any meeting of
shareholders of Walmart;


B.you shall have the right to receive, free of vesting restrictions (but subject
to applicable withholding taxes) all cash dividends paid with respect to such
Shares underlying your Restricted Stock; and


C.any non-cash dividends and other non-cash proceeds of such Shares underlying
your Restricted Stock, including stock dividends and any other securities issued
or distributed in respect of such Shares underlying your Restricted Stock shall
be subject to the same vesting and forfeiture conditions as are applicable to
your Restricted Stock, and the term “Restricted Stock,” as used in this
Agreement, shall also include any related stock dividends and other securities
issued or distributed in respect of such Shares underlying your Restricted
Stock.


5.    Vesting of Restricted Stock and Delivery of Shares.
A.Vesting. Your Restricted Stock will vest as follows, provided you have not
incurred a Forfeiture Condition described below:
Percentage of
Restricted Stock Vesting
Vesting Date
 
 
 
 



B.Delivery of Shares. Upon the vesting of your Restricted Stock, subject to
Paragraph 9 below, you shall be entitled to receive a number of Shares equal to
the number of vested Restricted Stock, less any Shares withheld or sold to
satisfy tax withholding obligations as set forth in Paragraph 10 below. The
Shares shall be delivered to you as soon as administratively feasible, but in
any event within 74 days of the Vesting Date. Such Shares will be deposited into
an account in your name with a broker or other third party designated by
Walmart. You will be responsible for all fees imposed by such designated broker
or other third party designated by Walmart.


6.    Forfeiture Conditions. Subject to Paragraph 8 below, the Shares underlying
your Restricted Stock that would otherwise vest in whole or in part on a Vesting
Date will not vest and will be immediately forfeited if, prior to the Vesting
Date:


a.
your Continuous Status terminates for any reason (other than death or
Disability, to the extent provided in Paragraph 8 below); or



b.
You have not executed and delivered to Walmart a Non-Disclosure and Restricted
Use Agreement, in a form to be provided to you by Walmart.


2

--------------------------------------------------------------------------------





Each of the events described in Paragraphs 6.A and 6.B above shall be referred
to as a “Forfeiture Condition” for purposes of this Agreement. Furthermore, if
applicable, you shall be advised if the Committee has determined that your
acceptance of this Plan Award is further conditioned upon your execution and
delivery to Walmart of a Post Termination Agreement and Covenant Not to Compete,
in a form to be provided to you by Walmart. If applicable, the failure to
execute and deliver such Post Termination Agreement and Covenant Not to Compete
shall also be deemed a “Forfeiture Condition” for purposes of this Agreement.
Upon the occurrence of a Forfeiture Condition, you shall have no further rights
with respect to such Restricted Stock (including any cash dividends and non-cash
proceeds related to the Restricted Stock for which the record date occurs on or
after the date of the forfeiture) or the underlying Shares.
7.    Administrative Suspension. If you are subject to an administrative
suspension, vesting of your Restricted Stock may be suspended as of the date you
are placed on administrative suspension. If you are not reinstated as an
Associate in good standing at the end of the administrative suspension period,
your Restricted Stock may be immediately forfeited and you shall have no further
rights with respect to such Restricted Stock (including any cash dividends and
non-cash proceeds related to the Restricted Stock for which the record date
occurs on or after the date of the forfeiture) or the underlying Shares. If you
are reinstated as an Associate in good standing at the end of the administrative
suspension period, then the vesting of your Restriced Stock will resume as
provided in Paragraph 5, and any Restricted Stock that would have vested while
you were on administrative suspension will vest and the number of Shares
corresponding to the vested Restricted Stock will be delivered to you as soon as
administratively feasible, but in any event within 74 days of the end of the
administrative suspension period which shall be considered the Vesting Date for
purposes of this Paragraph 7.
8.    Accelerated Vesting; Vesting Notwithstanding Termination of Continuous
Status by Death or Disability. Your Restricted Stock will vest earlier than
described in Paragraph 5.A above, and such earlier vesting date shall also be
considered a Vesting Date, under the following circumstances:


A.If your Continuous Status is terminated by your Disability, your Restricted
Stock that would have become vested on a Vesting Date no more than 90 days after
your Continuous Status is so terminated will become vested on the date your
Continuous Status is so terminated. “Disability” for the purpose of this
Agreement means, unless provided otherwise by a policy of Walmart, a physical or
mental condition resulting from bodily injury, disease or mental disorder that
constitutes total disability under applicable laws and regulations, for which
disability benefits have actually been approved; or


B.     If your Continuous Status is terminated by reason of your death on or
after ten years of service or on or after the third anniversary of the Grant
Date, then your unvested Restricted Stock shall immediately become fully vested.
For purposes of this Paragraph 8, your Continuous Status will be considered
terminated on the date of death or the date on which your employment or other
service relationship has been legally terminated by reason of Disability. It is
your responsibility to notify the Walmart Global Equity team in the event you
terminate due to Disability.

3

--------------------------------------------------------------------------------





9.    Deferral of Restricted Stock.


A.Mandatory Deferral. If Walmart reasonably anticipates that the delivery of
Shares upon the vesting of Restricted Stock in any year would, when considered
with your other compensation, result in Walmart’s inability to deduct the value
of such Shares because of the limitation on deductible compensation under Code
Section 162(m), then Walmart shall defer the delivery of such Shares until the
first year in which Walmart reasonably anticipates that the related deduction
will not be limited under Section 162(m) (the “First Non-162(m) Year”) in
accordance with the Deferral Procedures under the Plan and Code Section 409A.
However, if you have made an irrevocable election to defer such Shares to a date
later than the First Non-162(m) Year, then Walmart shall not deliver such Shares
in the First Non-162(m) Year, but shall instead deliver your Shares in
accordance with your irrevocable election and the Deferral Procedures.


B.Elective Deferral of Restricted Stock. If you are eligible to defer delivery
of the Shares underlying your Restricted Stock award to a future date in
accordance with Section 7.8 of the Plan and rules and procedures relating
thereto, you will be advised as to when any such deferral election must be made
and the rules and procedures applicable to such deferral election.


10.    Taxes and Tax Withholding.
A.You agree to consult with any tax advisors you think necessary in connection
with your Restricted Stock and acknowledge that you are not relying, and will
not rely, on Walmart or any Affiliate for any tax advice. Please see Paragraph
10.F regarding Section 83(b) elections.


B.You acknowledge that, regardless of any action taken by Walmart or, if
different, the Affiliate that employs you (the “Employer”), the ultimate
liability for all income tax, social insurance, pension, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax-Related Items”),
is and remains your responsibility and may exceed the amount actually withheld
by Walmart or the Employer. You further acknowledge that Walmart and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Restricted Stock,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that Walmart and/or the
Employer (or your former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


C.Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to Walmart and the Employer to
satisfy all Tax-Related Items. In this regard, you authorize Walmart and/or the
Employer or their respective agents, at their sole discretion, to satisfy their
withholding obligations with regard to all Tax-Related Items by withholding of
Shares to be issued upon settlement of the vested Restricted Stock. In the event
that such withholding in Shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences, by your
acceptance of the Restricted Stock and this

4

--------------------------------------------------------------------------------



Agreement, you authorize and direct Walmart, and any broker or other third party
designated by Walmart to sell on your behalf a whole number of Shares
corresponding to the vested Restricted Stock that Walmart or the Employer
determines to be appropriate to generate cash proceeds sufficient to satisfy the
obligation for Tax-Related Items. However, Walmart may also require you to
satisfy the Tax-Related Items by any other method of withholding it authorizes,
in its sole discretion, including through withholding from your wages or other
cash compensation paid to you by Walmart or any Affiliate.


D.Depending on the withholding method, Walmart or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates. Further, if the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, you are deemed to have been issued
the full number of Shares subject to the vested Restricted Stock,
notwithstanding that a number of the Shares are withheld solely for the purpose
of paying the Tax-Related Items. If as a result of withholding whole Shares, an
excess amount of tax is withheld, such excess tax will be reported and paid to
the applicable tax authorities or regulatory body. In the event that any excess
amounts are withheld to satisfy the obligation for Tax-Related Items, you may be
entitled to receive a refund of any over-withheld amount in the form of cash and
will have no entitlement to the Share equivalent.


E.Finally, you agree to pay to Walmart or the Employer any amount of Tax-Related
Items that Walmart or the Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. Walmart may refuse to deliver the Shares or the proceeds
of the sale of Shares, if you fail to comply with your obligations in connection
with the Tax-Related Items.


F.By accepting this Agreement, you agree not to make a Code Section 83(b)
election with respect to this award of Restricted Stock.


11.    Restricted Stock Not Transferable. The Restricted Stock may not be sold,
conveyed, assigned, transferred, pledged or otherwise disposed of or encumbered
at any time prior to vesting of the Restricted Stock and the issuance of the
underlying Shares. Any attempted action in violation of this Paragraph 11 shall
be null, void, and without effect.
12.    Country-Specific Appendix. Notwithstanding any provision in these
Restricted Stock Award Notification of Award and Terms and Conditions of Award
to the contrary, the grant of Restricted Stock also shall be subject to any
special terms and conditions as set forth in any appendix attached hereto (the
“Appendix”) with respect to certain laws, rules, and regulations specific to
your country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent Walmart determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix is incorporated by reference into these Restricted Stock Award
Notification of Award and Terms and Conditions of Award and, together, these
documents constitute this Agreement.
13.    Nature of Plan Award. You further acknowledge, understand and agree that:

5

--------------------------------------------------------------------------------





A.the Plan is established voluntarily by Walmart and is discretionary in nature;


B.the grant of Restricted Stock is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock or
other awards, or benefits in lieu of Restricted Stock, even if restricted stock
has been granted in the past;


C.all decisions with respect to future grants of Restricted Stock or other
awards, if any, will be at the sole discretion of the Committee;


D.neither this Agreement nor the Plan creates any contract of employment with
any entity involved in the management or administration of the Plan or this
Agreement, and nothing in this Agreement or the Plan shall interfere with or
limit in any way the right of Walmart or the Employer, if different, to
terminate your Continuous Status at any time, nor confer upon you the right to
continue in the employ of Walmart or any Affiliate;


E.the Restricted Stock and the Shares underlying the Restricted Stock, and the
income and value of same, relate exclusively to your Continuous Status during
the vesting period applicable to your Restricted Stock;


F.nothing in this Agreement or the Plan creates any fiduciary or other duty owed
to you by Walmart, any Affiliate, or any member of the Committee, except as
expressly stated in this Agreement or the Plan;


G.you are voluntarily participating in the Plan;


H.the Restricted Stock and the Shares underlying the Restricted Stock, and the
income and value of same, are not intended to replace any pension rights or
compensation;


I.the Restricted Stock and the Shares underlying the Restricted Stock, and the
income and value of same, are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


J.unless otherwise agreed with Walmart, the Restricted Stock and the Shares
underlying the Restricted Stock, and the income and the value of same, are not
granted as consideration for, or in connection with, the service (if any) you
may provide as a director of any Affiliate;


K.the future value of the Shares underlying the Restricted Stock is unknown,
indeterminable and cannot be predicted with certainty;


L.no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock and the Shares underlying the Restricted Stock resulting
from the termination of your Continuous Status (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Restricted Stock to which you
are otherwise not entitled, you irrevocably agree (i) never to institute any
claim against

6

--------------------------------------------------------------------------------



Walmart or any Affiliate; (ii) waive your ability, if any, to bring such claim,
and (iii) release Walmart and all Affiliates from such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;


M.in the event of the termination of your Continuous Status (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), your
right to receive and vest in the Restricted Stock under the Plan, if any, may
terminate effective as of the date that you are no longer actively providing
services and may not be extended by any notice period under local law (e.g.,
your period of service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Committee shall have the exclusive discretion to determine when you
are no longer actively employed for purposes of this Agreement (including
whether you may still be considered to be providing services while on a leave of
absence);


N.unless otherwise provided in the Plan or by Walmart in its discretion, the
Restricted Stock and the benefits evidenced by this Agreement do not create any
entitlement to have the Restricted Stock, the Shares underlying the Restricted
Stock, or any such benefits transferred to, or assumed by, another company nor
to be exchanged, or substituted for, in connection with any corporate
transaction affecting the Shares underlying the Restricted Stock; and


O.if you are providing services outside of the United States: neither Walmart
nor any Affiliate shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the Restricted Stock or of any amounts due to you pursuant to the
settlement of the Restricted Stock or the subsequent sale of any Shares acquired
upon settlement.


14.    No Advice Regarding Award. Walmart and/or its Affiliates are not
providing any tax, legal or financial advice, nor are Walmart or any Affiliate
making any recommendation regarding your participation in the Plan or the Shares
underlying the RSUs acquired upon vesting. You are advised to consult with your
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan and before taking any action related to the Plan.
15.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials by and among, as
applicable, Walmart and any Affiliate for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
Walmart and its Affiliates may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance identification number or other identification
number, salary, nationality, job title, any Shares or directorships held in
Walmart or an Affiliate, details of all RSUs or any other awards granted,
canceled, exercised, vested, unvested or outstanding in your favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan. You
understand that Data may be transferred to Merrill Lynch, Pierce, Fenner & Smith
and its affiliates or such other stock plan service provider as may be selected
by Walmart in the future, which is assisting

7

--------------------------------------------------------------------------------



Walmart in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in your country or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting your local human resources representative. You
authorize Walmart, Merrill Lynch, Pierce, Fenner & Smith and any other possible
recipients which may assist Walmart (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of Data as may be required to Walmart’s
designated broker or other third party. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your Continuous
Status and career with the Employer will not be adversely affected; the only
consequence of refusing or withdrawing your consent is that Walmart would not be
able to grant RSUs or other Plan Awards to you or administer or maintain such
Plan Awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
16.    Other Provisions.
A.Determinations regarding this Agreement (including, but not limited to,
whether an event has occurred resulting in the forfeiture of or accelerated
vesting of the Restricted Stock) shall be made by the Committee in its sole and
exclusive discretion and in accordance with this Agreement and the Plan, and all
determinations of the Committee shall be final and conclusive and binding on you
and your successors and heirs.
B.Walmart reserves the right to amend, abandon or terminate the Plan, including
this Agreement, at any time subject to Committee approval. Nothing in the Plan
should be construed as to create any expectations that the Plan will be in force
and effect for an indefinite period of time nor shall give rise to any claims to
acquired rights or similar legal theories.


C.The Committee will administer the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
recipients and eligible Associates, whether or not such persons are similarly
situated.


D.By accepting this Agreement, you agree to provide any information reasonably
requested from time to time.


E.This Agreement shall be construed under the laws of the State of Delaware,
without regard to its conflict of law provisions.





8

--------------------------------------------------------------------------------



F.The provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


G.If you receive this Agreement or any other documents related to your Plan
Award or the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English language version of such document will control.


H.Walmart may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Walmart or a third party designated by Walmart.


I.Walmart reserves the right to impose other requirements on your participation
in the Plan, on your Plan Award, and the Shares underlying the Restricted Stock,
to the extent Walmart determines it is necessary or advisable for legal or
administrative reasons and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


J.You acknowledge that a waiver by Walmart or an Affiliate of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provisions of the Plan or this Agreement, or of any subsequent breach by
you or any other Associate.


K.You understand that your country may have insider trading and/or market abuse
laws which may affect your ability to acquire or sell Shares under the Plan
during such times you are considered to have “inside information” (as defined in
the laws in your country). The restrictions applicable under these laws may be
the same or different from Walmart’s insider trading policy. You acknowledge
that it is your responsibility to be informed of and compliant with such
regulations, and any applicable Walmart insider trading policy, and are advised
to speak to your personal legal advisor on this matter.


L.You understand that you may be subject to foreign asset/account, exchange
control and/or tax reporting requirements as a result of the acquisition,
holding and/or transfer of Shares or cash (including dividends and the proceeds
arising from the sale of Shares) derived from your participation in the Plan in,
to and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of the your country may require that you report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements, and you
are advised to consult your personal legal advisor on this matter.


M.Notwithstanding any other provision of the Plan or this Agreement, unless
there is an available exemption from any registration, qualification or other
legal requirement applicable to the Shares, Walmart shall not be required to
deliver any Shares issuable upon vesting of the Restricted Stock prior to the
completion of any registration or qualification of the Shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of

9

--------------------------------------------------------------------------------



the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval Walmart shall, in its absolute discretion, deem
necessary or advisable. You understand that Walmart is under no obligation to
register or qualify the Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Walmart may, without liability for its good
faith actions, place legend restrictions upon Shares underlying your vested
Restricted Stock and issue “stop transfer” instructions requiring compliance
with applicable U.S. or other securities laws and the terms of the Agreement and
Plan. Further, you agree that Walmart shall have unilateral authority to amend
the Plan and the Agreement without your consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.

10

--------------------------------------------------------------------------------



Grantee:


I acknowledge that the Plan and this Agreement have been made available to me
and that I have read and understood these documents. I accept the terms and
conditions of my Restricted Stock award as set forth in this Agreement, subject
to the terms and conditions of the Plan.




______________________________________
Signature


Name (please print): ______________________________________


Agreed to and accepted this day of _____________________, 2016





11